Exhibit 10.5

 

EMPLOYMENT AGREEMENT

AMENDMENT

 

AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) dated as of January 1, 2015
(the "Effective Date") between Stratex Oil & Gas Holdings, Inc., a Colorado
corporation having its principal place of business at 30 Echo Lake Road,
Watertown, CT 06795 (the "Company"), and Michael A. Cederstrom, an individual
residing in the State of Utah ("Executive"), hereby amends the Employment
Agreement dated December 1, 2014.

 

WHEREAS, the oil & gas industry is currently experiencing a reduction in the
pricing for oil causing the cash flow of the Company to be reduced;

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it is essential and in the best interest of the Company and its stockholders to
reduce the Executives’ compensation during this period of reduced Company cash
flow; and

 

WHEREAS, the Executive is willing to reduce his compensation to assist the
Company and agrees to reduce his compensation subject to the terms and
conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the parties agree
to amend the following paragraphs of the Employment Agreement dated December 1,
2014 of the Executive as follows:

 

Paragraph 4 Base Salary shall be amended to read:

 

4. Base Salary: Beginning as of the January 1, 2015, the Company shall pay to
Executive a base salary to be determined by the Board of Directos. Executive’s
base salary may be reviewed and further adjusted from time to time by the Board
in its discretion, subject to Executive’s rights under Section 16 of this
Agreement. The base salary shall be paid in equal monthly installments on the
first day of each month and shall be subject to such deductions by the Company
as are required to be made pursuant to law, government regulations or order.
Executive understands and agrees that Executive is an exempt Executive as that
term is applied for purposes of Federal or state wage and hour laws, and further
understands that Executive shall not be entitled to any compensatory time off or
other compensation for overtime. Executive understands and acknowledges that the
termination of the Prior Agreement and Executive’s waiver and release of
Richfield and its successors (including the Company) from any and all claims,
except as identified in the wavier and release, for additional consideration of
any kind whatsoever, except as identified in the wavier and release, was a
material inducement for and an is an essential condition by which the Company
has agreed to enter into this Agreement and to pay Executive the compensation
set forth herein.

 

Paragraph 16 Resignation for Good Reaseon shall be amended to read:

 

16. Resignation for Good Reason: If Executive resigns for "Good Reason" (as
defined below), then such a resignation (a "Resignation for Good Reason") shall
be treated hereunder as if it were a "Termination Without Cause" as defined in
Section 17 below. "Good Reason" means any of the following failures or
conditions which shall remain uncured twenty (20) days after written notice of
such failure or condition is received by the Company from Executive: (i) failure
by the Company to pay and provide to Executive the compensation and benefits
provided for in this Amendment to Employment Agreement to which Executive is
entitled; or (ii) the requirement that Executive relocate his residence outside
of the State of Utah.

 

The remaining paragraphs of the Employment Agreement dated December 1, 2014
between the Company and the Executive shall remain in full force and effect.

 



 

 

 

IN WITNESS WHEREOF, the parties have signed this Amendment to Employment
Agreement as of the date first above written.

 

STRATEX OIL & GAS HOLDINGS, INC.           By: Stephen Funk   Michael A.
Cederstrom   Stephen Funk   Michael A. Cederstrom   Chief Executive Officer    

 

 

 



 

 